DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,2,4-10,12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and amendments submitted on 7/27/2022 have been acknowledged and are persuasive. The prior art cited of record do not anticipate individually or teach in combination the following limitations: 
A  lamp, comprising a splicing structure and a connecting side, wherein the splicing structure is arranged on the connecting side, the splicing structure comprises a first clamping groove, a second clamping groove and a third clamping groove extending in a same direction, and a notch of the first clamping groove and a notch of the second clamping groove face in opposite directions, wherein the splicing structure is capable of implementing splicing by clamping the first clamping groove and the second clamping groove with a lamp connecting module, wherein the lamp comprises a heat sink, the connecting side is on the heat sink, and the first clamping groove and the second clamping groove are on the heat sink, and wherein the third clamping groove is located at a side of the first clamping groove away from the second clamping groove, and a notch of the third clamping groove faces the notch of the first clamping groove.

A lamp assembly, comprising two lamps, and a set of lamp connecting module, wherein each of the two lamps comprises a splicing structure and a connecting side, wherein the splicing structure is arranged on the connecting side, the splicing structure comprises a first clamping groove and a second clamping groove extending in a same direction, and a notch of the first clamping groove and a notch of the second clamping groove face in opposite directions, and wherein the lamp connecting module comprises a first lamp connector and a second lamp connector, each first lamp connector is capable of being clamped with two first clamping grooves of the two lamps at the same time, each second lamp connector is capable of being clamped with two second clamping grooves of the two lamps at the same time, and the first lamp connector is detachably fixed with the second lamp connector, wherein each splicing structure is capable of implementing splicing by clamping the first clamping groove and the second clamping groove with a lamp connecting module, wherein each of the two lamps comprises a heat sink, the connecting side is on the heat sink, and the first clamping groove and the second clamping groove are on the heat sink.

A lamp assembly, comprising two lamps, and a set of lamp connecting module, wherein each of the two lamps comprises a splicing structure and a connecting side, wherein the splicing structure is arranged on the connecting side, the splicing structure comprises a first clamping groove and a second clamping groove extending in a same direction, and a notch of the first clamping groove and a notch of the second clamping groove face in opposite directions, and wherein the lamp connecting module comprises a first lamp connector and a second lamp connector, each first lamp connector is capable of being clamped with two first clamping grooves of the two lamps at the same time, each second lamp connector is capable of being clamped with two second clamping grooves of the two lamps at the same time, and the first lamp connector is detachably fixed with the second lamp connector, wherein each splicing structure is capable of implementing splicing by clamping the first clamping groove and the second clamping groove with a lamp connecting module, wherein each of the two lamps comprises a heat sink, the connecting side is on the heat sink, and the first clamping groove and the second clamping groove are on the heat sink.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875